DETAILED ACTION
This Office Action is in response to application revival after abandonment received on June 20, 2022.  Claim(s) 1-25 is/are currently pending in the instant application.  The application claims priority to provisional applications 62/607,313 filed on December 18, 2017 and 62/596,746 filed on December 08, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendments to claims 1-5, 8-14, 16-19, 24, and 25 in the response on 07/14/2021.  No claims have been canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-25 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 25.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
at a networked server, receiving from a network first measurements captured by a processing circuit in a remote sensor controller that is coupled to the networked server through a network, wherein the first measurements are captured using a plurality of sensors, that are coupled to at least one temperature-controlled storage system, the first measurements indicating remaining quantities of thermal mass or thermal energy source available the at least one temperature-controlled storage system, wherein the remotely-located equipment comprises a plurality of temperature-controlled storage systems and the thermal mass comprises a phase change material used to control temperature within a chamber of the at least one temperature- controlled storage system; 
at the networked server, determining depletion rates and changes in depletion rates of the thermal mass using the first measurements;
at the networked server, receiving second measurements captured by the processing circuit of the remote sensor controller, wherein the second measurements are captured using a first sensor configured to monitor a coupling system provided between the at least one temperature- controlled storage system and one or more supply tanks, wherein the second measurements are received from the network and relate to amounts and periodicity of deliveries of the thermal mass or thermal energy source during replenishment events in which the thermal mass or thermal energy source is resupplied;
generating a usage characteristic at the networked server, the usage characteristic representing a cycle of usage or consumption of the thermal mass or thermal energy source by the at least one temperature-controlled storage system, wherein the usage characteristic is generated using the first measurements and the second measurements normalized for factors including movement or vibration; and 
generating an alarm at the networked server when one or more deviations of the usage characteristic from a baseline characteristic are predictive of failure or loss of efficiency of the at least one temperature-controlled storage system due to insufficiency of thermal mass or thermal energy source, wherein the baseline characteristic is obtained using measurements captured from a population of comparable or peer systems and corresponding to the first measurements and the second measurements, wherein at least one of the comparable or peer systems is coupled to the networked server through the network.



These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Collecting data relating to a quantity, monitoring changes in thermal mass, generating usage data based on historical data and replenishment data, and develop a usage characteristic and alarm for insufficient mass or energy source recites concepts performed in the human mind.  But for the “server”, “a network” and “processing circuit” language, the claim encompasses a person simply collecting data from one or more sensor, tracking thermal mass or energy usage, calculating consumption and reading historical usage, comparing usage between peer systems, and generating alarm when a system is out of ordinary conditions or out of thermal mass or energy.  The mere nominal recitation of generic computer hardware [server, processing circuit, and sensors] does not take the claim out of the mental processes grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The radio frequency interface, a processor, and processing circuit in a sensor controller in Claim 25 is just applying generic computer components to the recited abstract limitations.  Claims 1 and 25 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a server, a network, and processing circuit (Claim 1) and/or an RF interface, a processor, and processing circuit in sensor controller (claim 25).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 25 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements sensors to monitor remaining quantities and delivered amounts of thermal mass or thermal energy is mere data collection. The use of computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0107] about implantation using general purpose or special purpose computing devices (processor 1104 may be responsible for managing the bus 1110 and for general processing that may include the execution of software stored in a computer-readable medium that may include the storage 1 106. In this respect, the processing circuit 1 102, including the processor 1104, may be used to implement any of the methods, functions and techniques disclosed herein. The storage 1106 may be used for storing data that is manipulated by the processor 1104 when executing software) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 25 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-24 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-24 are directed to an abstract idea.  Thus, the claims 1-25 are not patent-eligible.

Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. 
The Applicants remarks begin on page 10, with the rejection under 35 U.S.C. § 101.  The Applicants disagree with the previous rejection of the claims but has amended the claims in the most recent response. 
The Applicants argue (remarks page 11) that the claims involve “a computer system or computer hardware” and include use of a networked server and a processing circuit in a remote sensor and thus recites actions between two processing/computer systems.  The applicant cites the use of computer hardware as reasoning that the claims include features which cannot be performed in the mind (Remarks page 12).  Specifically, the arguments states that communication between a processing circuit and a server reside outside the realm of mental processes.  Further the remarks also point to generation of usage characteristics and presence and magnitude of movement and vibrations cannot be properly monitored as a mental process.  
Lastly, the Applicants arguments (remarks page 12) state that forming baseline characteristics from compatible or peer systems involves a burden required to collect measurements from multiple remote sensor controllers rendering the mental process impractical. 

The Examiner disagrees with the Applicant’s arguments with respect to the rejection under 35 U.S.C. § 101.  The amended claims merely involve a computer system or computer hardware (server, network, and processing circuit) which is generic computer hardware.  The computer in this instance is being used as a tool to perform the otherwise abstract idea.  Collecting data from sensors is mere data gathering which the courts have found to be insignificant extra solution activity [selecting information, based on types of information and availability or information, for collection analysis and display – Electric Power Group, LLC v. Alstom S.A.].  Transmitting data over a network was also found by the courts to be recognized as well-understood, routine, and conventional function when they are claimed in a merely generic manner [with use of generic computer hardware] or as insignificant extra solution activity [receiving or transmitting data over a network [e.g. using the internet to gather data], Symantec]. 
Also, collecting information on peer or comparable systems and analyzing it form a baseline for tracking thermal mass or energy including using historical data such as deliveries and quantities is not beyond concepts performed in the human mind.  The implacability of data collection does not bear weight when evaluating eligibility.  In fact, a delivery person can read a tank level indicator before resupplying a tank with mass or energy to provide the information back to the operator system to indicate how full the tank was prior to resupply in addition to the amount of energy or mass added to said tank.  This is mere data collection which does not require a computers.  Simply adding a computer or processor and sensor is using a computer as a tool with its ordinary intended purpose.  The mere use as a tool is not indicative of practical application.  

The arguments proceed (remarks pages 12-13) with arguments directed to the rejections under 35 U.S.C. § 112 and 35 U.S.C. § 103.  The arguments are moot as the rejection under 112 have been overcome based on the amendments to the claims.  The rejection under 35 U.S.C. § 103 have been withdrawn at this time in view of the amendments to the claims. 

In summary, the Examiner does not agree with the applicant’s arguments and does not withdraw the rejections under 35 U.S.C. § 101.  The claims remain fully rejected under 35 U.S.C. § 101.  The claims are not in condition for allowance as alleged by the Applicant.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 2, 2022